Citation Nr: 1728928	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  15-41 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals wound of left cheek.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residual wound of the right breast. 

3.  Entitlement to service connection for residual wound of the left cheek.

4.  Entitlement to service connection for residual wound of the right breast. 

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected other specified trauma and stress-related disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from July 1944 to November 1945.

These matters come before the Board of Veterans' Appeals Board (Board) on appeal from April 2015 and November 2015 rating decisions and an October 2015 Decision Review Officer decision from the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for residuals of a left cheek wound was previously considered and denied by the RO in January 1992.  The Veteran did not appeal this decision.

2.  The Veteran's claim for residuals of a right breast wound was previously considered and denied by the RO in January 1992.  The Veteran did not appeal this decision.  

3.  The evidence of record since the January 1992 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left cheek wound. 

4.  The evidence of record since the January 1992 rating decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right breast wound.

5.  The Veteran's left cheek wound residuals were due to his military service.

6.  The Veteran's right breast wound residuals were due to his military service. 

7.  The preponderance of the evidence reflects that the Veteran does not have bilateral hearing loss due to any incident of his active duty service.

8.  The Veteran's other specified trauma and stress-related disorder resulted in occupational and social impairment; impaired judgement; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 


CONCLUSIONS OF LAW

1.  The January 1992 rating decision that denied service connection for residuals of a left cheek wound and a right breast wound is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.202, 20.302, 20.1103 (2016).

2.  The evidence received subsequent to the January 1992 rating decision is new and material and the claim for service connection for residuals of left cheek wound is reopened; the claim for service connection is granted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 3.303 (2016).

3.  The evidence received subsequent to the January 1992 rating decision is new and material and the claim for service connection for residuals of right breast wound is reopened; the claim for service connection is granted.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.303.  (2016).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).    

5.  The criteria for an initial evaluation for 50 percent but not higher for the Veteran's other specified trauma and stress-related disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1-4.16, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his r representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  New and Material Evidence

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The RO previously considered and denied the Veteran's claims for residuals of wounds of the Veteran's left cheek and right breast in a January 1992 rating decision.  In that decision the RO noted that there was no evidence in the Veteran's Service Treatment Records (STRs) of any treatment for gunshot wounds and nothing in the official records to substantiate the claim for in-service incurrence.  The Veteran was notified of that decision and his appeal rights; however, he did not file an appeal.  In general, the rating decisions that are not timely appealed are final.  See 38 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Thus, the January 1992 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2016).

The Veteran filed an application to reopen the claim in July 2015.  The evidence received since the January 1992 decision includes a certified record from the Philippines Republic Department of National Defense.  This record stated that the Veteran sustained a gunshot wound to his jaw and right breast in service.  Furthermore, the new record stated that the Veteran was evacuated in the mountains and subsequently treated by a doctor, corroborating the lay evidence already in the record.  

The Board finds this new evidence goes towards establishing an unestablished fact necessary to substantiate the claim.  The new evidence provides certified evidence of the Veteran's in-service injury.  Accordingly, the Board concludes new and material evidence has been received to reopen the Veteran's claim for residuals left cheek and right breast gunshot wounds.  38 C.F.R. § 3.156(a).  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of evidence in light of the entirety of the record.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A.  Left Cheek Wound Residuals and Right Breast Wound Residuals 

Here, the preponderance of evidence is for the Veteran's claim.  The Veteran submitted lay statements describing how he was shot while in service.  The evidence of record also includes a June 1991 statement from the doctor who treated the Veteran's wounds in service and November 1991 lay statements from the Veteran's comrades describing how the Veteran received the gunshot wounds.  Additionally, there is a certified record from June 1991 documenting the Veteran's in-service injury.  The Board concludes the evidence of record proves the Veteran's gunshot wounds occurred in service and the Veteran's resulting left cheek and right breast wounds are due to those injuries.  All the evidence of record supports the Veteran's claims; therefore, service connection is warranted.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

B.  Bilateral Hearing Loss

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran received audiometric tests from his private doctor in February 2015 and October 2015.  These tests showed a level of hearing loss that meets the threshold criteria set forth in 38 C.F.R. § 3.385.  The private examiner concluded the Veteran had profound sensorineural hearing loss.  In addition, the Veteran submitted an additional private opinion from July 2016 where his doctor stated he suffered from hearing loss and recommended hearing aids.  

The Veteran received a VA examination in April 2015.  The examiner was unable to complete an audiometric test because there was no response noted with the maximum stimulus of 120 decibels.  In both the April 2015 examination report and the October 2015 addendum opinion, the examiner stated that the results of the audiogram raised the question of whether there was malingering.  Speech recognition testing could not be performed.  The VA examination report does not show that the criteria set forth in 38 C.F.R. § 3.385 are met.  

Interpreting the evidence in the most favorable light, the private audiograms show that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  Additionally, the Board finds that the Veteran was exposed to acoustic trauma during combat.  The first and second elements of a service connection claim are met.  Shedden, 381 F.3d at 1166-67.  

The private medical evidence does not address whether the Veteran's current hearing loss was caused by his in-service noise exposure.  The VA examiner ultimately concluded that there was a permanent threshold shift greater than normal measurement variability but the examiner could not provide an etiological opinion without resorting to speculation.  The examiner conceded that due to the Veteran's combat exposure there was the "possibility" of noise induced hearing loss, but the present severity of his hearing loss could not be objectively measured.  Speculative language such as "possibility" does not create an adequate nexus for the purposes of establishing service connection, as it does little more than suggest a possibility of a relationship.  See Warren v. Brown, 6 Vet. App. 4 (1993); Utendahl v. Derwinski, 1 Vet. App. 530 (1991); Stegman v. Derwinski, 3 Vet. App. 228 (1992); Obert v. Brown, 5 Vet. App. 30 (1993).  Therefore the VA examiner's opinion is not probative.  

The Veteran has not advanced lay arguments or opinions in support of his claim.  There is no lay evidence to support a nexus between the Veteran's combat noise exposure in service, including whether it began in service and continued since that time or whether it manifested within one year of separation from service.  Presumptive service connection is therefore not warranted.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

There is no probative medical or lay evidence to show a nexus between the Veteran's current hearing loss and his exposure to noise during combat in service.  For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for bilateral hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).
      
III.  Increased Initial Rating for Other Specified Trauma and Stress-Related Disorder 

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2016).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Given the nature of the present claim for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999

The Veteran's other specified trauma and stress-related disorder is evaluated under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2016).  It is evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (5th ed. 2013) (DSM-5) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2016). 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2016). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The Veteran underwent a VA examination for his psychiatric disorder on April 2015.  The examiner diagnosed dementia and other specified trauma and stress-related disorder.  When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2015); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  In this case, the VA examiner stated that it was possible to differentiate what symptoms were due to the Veteran's nonservice-connected dementia and his service-connected other specified trauma and stress-related disorder.  The examiner found that the Veteran's memory loss, impaired judgment, disorientation, gross problems in communication and thought process, impaired abstract thinking, impaired understanding, inability to sustain relationships, and inability to adjust were due to his nonservice-connected dementia.  The examiner found that the Veteran's flashbacks, anxiety, fear, horror, chronic sleep impairment, hallucinations, irritability, paranoia, startle reactions, suspiciousness, and depressive mood were related to his service-connected psychiatric disorder.  

The Veteran described imagining that his sons and nephews were enemy soldiers.  He avoided war movies and became agitated when he saw people in military uniforms.  In addition, the Veteran's daughter accompanied the Veteran to the examination and reported to the examiner that the Veteran often believes he is still at war and is easily startled by loud noises and has crying spells.  The Veteran had visual hallucinations.  

The Board finds the preponderance of the evidence warrants an increase in the Veteran's rating to 50 percent.  The Veteran's trauma and stress disorder leads to occupational and social impairment with reduced reliability and productivity due to the frequency, severity, and duration of the symptoms that the VA examiner attributed to his service-connected psychiatric disorder as discussed above.  .  

Nevertheless, based on the Veteran's symptoms the Board does not find a rating higher than 50 percent is warranted.  While the Board acknowledges the Veteran has occupational and social impairment, his symptoms are not of the frequency, severity, or duration sufficient to produce occupational and social impairment with deficiencies in most areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 11217 (Fed. Cir. 2013).  Significantly, the Veteran also has dementia, and as noted above, the VA examiner was able to determine which of the Veteran's psychiatric symptoms were caused by dementia versus which were caused by his service-connected psychiatric disorder.  

While the VA examiner concluded the Veteran has total occupational and social impairment, the examiner opined the Veteran's impairment was only 20 percent due to his stress disorder but 80 percent of his impairment was due to his dementia.  Additional, the examiner opined that the most important risk factor for the Veteran's impairment was his age.  The Veteran's overall disability picture from his service-connected psychiatric disability does not more closely approximate an initial disability rating in excess of 50 percent.  38 C.F.R. § 4.7 (2016).  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3 (2016).  

Lastly, a total rating based upon individual unemployability (TDIU) is not for consideration.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The Board concedes the Veteran is unemployable as noted by the April 2015 examiner.  However, the Veteran's unemployability is not completely due to his service-connected disabilities.  As noted above, the Veteran suffers from dementia and the April 2015 examiner noted the Veteran's dementia, not his service-connected trauma and stress disorder, is biggest factor contributing to his unemployability.  


ORDER

New and material evidence having been submitted, the claim for service connection for wound residuals of left cheek is reopened and service connection is granted.

New and material evidence having been submitted, the claim for service connection for wound residuals of right breast is reopened and service connection is granted.

Entitlement to service connection for bilateral hearing loss is denied. 

An initial 50 percent evaluation for other specified trauma and stress related disorder is granted. 




____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


